Name: Council Decision (EU) 2017/799 of 5 May 2017 appointing three members and two alternate members, proposed by the Republic of Cyprus, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2017-05-11

 11.5.2017 EN Official Journal of the European Union L 120/20 COUNCIL DECISION (EU) 2017/799 of 5 May 2017 appointing three members and two alternate members, proposed by the Republic of Cyprus, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Government of Cyprus, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 26 July 2016, by Council Decision (EU) 2016/1233 (4), Mr Georgios GEORGIOU was replaced by Mr Kyriakos CHATZITTOFIS as a member and Mr Kyriakos CHATZITTOFIS was replaced by Mr Stavros YEROLATSITES as an alternate member. (2) Three members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Kyriakos CHATZITTOFIS, Ms Louisa MAVROMMATI and Mr Charalambos PITTAS. (3) One alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Stavros YEROLATSITES. (4) An alternate member's seat has become vacant following the appointment of Mr Stavros STAVRINIDES as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office: (a) as members:  Mr Nikos ANASTASIOU, Mayor of Kato Polemidia Municipality,  Mr Andros KARAYIANNIS, Mayor of Deryneia Municipality,  Mr Stavros STAVRINIDES, Municipal Councillor of Strovolos Municipality; and (b) as alternate members:  Mr Kyprianos ANDRONIKOU, Mayor of Dromolaxia  Meneou Municipality,  Mr Theodoros ANTONIOU AVVAS, Mayor of Mesa Yitonia Municipality. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 5 May 2017. For the Council The President L. GRECH (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2016/1233 of 26 July 2016 appointing a member and an alternate member, proposed by the Republic of Cyprus, of the Committee of the Regions (OJ L 202, 28.7.2016, p. 41).